DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Application
This is a Corrected Notice of Allowance to properly indicate the consideration of IDS dated 06/13/2019.
In response to Office action mailed 02/18/2021, Applicants amended independent claim 1, and cancelled claims 8 and 21-37 in the response filed 04/19/2021.
Claim(s) 1-7 and 9-20 are pending examination.
Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.
Reasons for Allowance
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a semiconductor substrate having a scribe lane defined therein; a plurality of semiconductor chips formed on an upper surface of the semiconductor substrate; at least one conductive structure arranged on an upper surface of the semiconductor substrate, within the scribe lane thereof; a test pad arranged on an upper surface of the scribe lane; and a fillet arranged on at least one side surface of the conductive structure, the fillet configured to induce a cut line which spreads along die scribe lane, through a central portion of the conductive structure, wherein the fillet is arranged on opposite side surfaces of the test pad, and wherein the fillet comprises an insulating material.
Claims 2-7 and 9-10 are allowed, because they depend from the allowed claim 1.  
Independent claim 11 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 19, a semiconductor substrate having a scribe lane defined therein; a plurality of semiconductor chips formed on an upper surface of the semiconductor substrate; at least one conductive structure arranged on an upper surface of the semiconductor substrate, within the scribe lane thereof; and a fillet arranged on at least one side surface of the conductive structure, the fillet configured to induce a cut line which spreads along the scribe lane, through a central, portion of the conductive structure, wherein the conductive structure comprises a test element group (TEG) configured for testing the plurality of semiconductor chips.
Claims 12-17 are allowed, because they depend from the allowed claim 11.  
Independent claim 18 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 18, at least one conductive structure arranged along side die internal circuit; and fillet arranged on at least one side surface of the conductive structure, wherein the fillet comprises an insulating material.
Claim 19-20 are allowed, because they depend from the allowed claim 18.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895